Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED AFTER ALLOWANCE ACTION
Status of Claims
Claims 1, 3-6, 8-11 13, 14 and 16 which were previously presented, and which are drawn to a method, remain pending. However, in the latest claim set dated March 10, 2020, claim 6 depended on cancelled claim 2.  Of course, all dependent claims must depend on an existing claim.  This was not corrected in the Notice of Allowance (NOA) dated 03/23/2021.
Drawings
The drawings filed on 05/27/2018 still requires correction as was outlined in the above-referenced NOA.  To avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Examiner attempted to reach an Applicant representative on April 08, 2021, and left a voice message, but was unable to obtain authorization for this examiner’s amendment in a timely fashion.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended as follows:
Amendments to the Claims:
Claim 6 (Currently Amended):	The method of claim 1[[2]], wherein R1 and R2 are respectively C1-C18 alkyl.
Allowable Subject Matter
Claims 1, 3-6, 8-11 13, 14 and 16 are allowed.  Claims 1 is independent.
	The following is an examiner’s statement of reasons for allowance:  
Claim 6 is a dependent claim.  The reason for allowance was stated in the March 23, 2021 Notice of Allowance and that reasoning remains valid. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Hayden Brewster/
4/10/2021